                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


BERNARD KEITH MARTIN

                          Petitioner,

v.                                            CIVIL ACTION NO. 2:16-cv-09899
                                              (Criminal No. 2:08-cr-00230)

UNITED STATES OF AMERICA,

                          Respondent.


                     MEMORANDUM OPINION AND ORDER

      This action was referred to United States Magistrate Judge Omar J. Aboulhosn

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On March 27, 2019, Magistrate

Judge Aboulhosn submitted his Proposed Findings of Fact and Recommendation

[ECF No. 158] (“PF&R”), recommending that the court deny Defendant’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence. The time to object

has expired, and no objections have been filed.

      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated therein, the defendant’s Motion [ECF No. 154] is DENIED, and

this civil action is DISMISSED from the docket of this court.

      Additionally, the court has considered whether to grant a certificate of

appealability. See 28 U.S.C. § 2253(c). A certificate will not be granted unless there
is “a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). The

standard is satisfied only upon a showing that reasonable jurists would find that any

assessment of the constitutional claims by this court is debatable or wrong and that

any dispositive procedural ruling is likewise debatable. Miller-El v. Cockrell, 537 U.S.

322, 336–38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683–84 (4th Cir. 2001). The court concludes that the governing standard is not

satisfied in this instance. Accordingly, the court DENIES a certificate of

appealability.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the Magistrate Judge.

                                         ENTER:       May 7, 2019
